—Order, Supreme Court, New York County (Lorraine Miller, J.), entered February 25, 1998, which, in an action by a law firm against a former client to recover a fee and a second action by the client against the law firm and others for legal malpractice, breach of contract and unjust enrichment, inter alia, struck the client’s pleadings in both actions for noncompliance with disclosure obligations, unanimously affirmed, with costs. Appeal from order, same court (David Saxe, J.), entered October 17, 1997, which, inter alia, denied the client’s motion to amend his complaint, and appeal from order, same court (Lorraine Miller, J.), entered February 19, 1998, which, inter alia, denied the client’s motion to compel certain depositions and denied *239the law firm’s motion to strike the client’s complaint without prejudice to renewal and with an “admonishment” to the client that “any failure to comply [with the disclosure directed therein] will result in severe sanctions”, unanimously dismissed as moot, without costs.
The client’s repeated and deliberate disobedience of court orders pertaining to disclosure, including directives that he appear for deposition, amply justified the striking of his pleadings (see, Vega v 265 W. 37 St. Corp., 223 AD2d 385, lv dismissed 88 NY2d 962; Seamon v Apel, 191 AD2d 406). Concur — Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.